         Case 1:19-cr-00338-GHW Document 31 Filed 03/27/20 Page 1 of 1
                                     Lebedin | KOFMAN
                                           LLP
                                      ATTORNEYS AT LAW
                                  26 Broadway, 27th Floor
                                     NEW YORK, NY 10004
                                         t (212)500-3273
                                         F (855)696-6848
ARTHUR LEBEDIN*                                                                  * Member N.Y. & N.J. Bar
RUSS KOFMAN+                                                                            + Member N.Y. Bar
CONOR MCNAMARA+                                                         # Member N.Y., N.J., N.C. & S.C. Bar
LARITA YUSEF#
COURTNEY CHADWELL+


                                           March 27, 2020

SENT VIA ECF & EMAIL ONLY
The Honorable Judge Gregory H. Woods

                               Re: USA v. Kromah 19-CR-00338
                               Request for additional time in filing pretrial motions.

       Your Honorable Judge Woods,

       Our office represents Mr. Moazu Kromah in the above captioned matter. On March 6th,
2020, the Court granted an application for additional time to file defense motions as undersigned
counsel and AUSA Schaeffer were in plea negotiations. On March 11th, 2020 AUSA Schaeffer
provided our office with a plea agreement to discuss with Mr. Kromah.

       Due to the current Covid19 crisis, MCC, where Mr. Kromah is being housed has been
locked down to attorney and family visits. Counsel has been unable to review the plea agreement
with Mr. Kromah who also needs a Madingo interpreter.


         Given the current circumstances we are respectfully requesting an extension to file defense
motions for 45 days to May 21st, 2020. Undersigned has spoken with AUSA Jarrod Schaeffer who
consents to the extension to file motions. This extension will allow us to review the plea agreement
in its entirety with our client through an interpreter. Our office also agrees to an exclusion of trial
under 18 U.S.C. 3161(h)(7)(A) Speedy trial act and have attached an order for the Court.

       Should the Court require any further information please contact me at your convenience
on 212-500-3273
                                                                  /s/ Conor McNamara
                                                                  Conor McNamara, Esq.
                                                                  Attorney for Moazu Kromah
Cc: AUSA Jarrod Schaeffer (via ECF)
